NTF                                    United States Bankruptcy Court                             Telephone: 619−557−5620
Rev. 08/21                                                                                   Website: www.casb.uscourts.gov
                                          Southern District of California            Hours: 8:30am − 4:30pm Monday−Friday
                                           Jacob Weinberger U.S. Courthouse
                                                  325 West F Street
                                              San Diego, CA 92101−6991

Michael Gammond                                                        Case number: 21−00536−CL13
 3043 Helix St.                                                        Chapter: 13
Spring Valley, CA 91977                                                Judge Christopher B. Latham
xxx−xx−7855
No Known Aliases
                                                                        See Note


                          Notice To Filer Of Errors And/Or Deficiencies in Documents



Document Number 31 filed on: 8/17/21
Title of Document: Statement

Pursuant to the Federal Rules of Bankruptcy Procedures, Local Bankruptcy Rules and Administrative Procedures 1.12
Correcting Filing or Docket Errors, the following errors or deficiencies have been found with your filed document:




 Document filed is incomplete. The document is either missing pages, pages are incomplete, or all exhibits
referred to are not attached. If the document contains incomplete pages or is missing pages, the entire
document must be re−filed. Any missing exhibits can be filed separately with a cover pleading, Notice of Filing
Omitted Exhibits, and relating it to the original filing.


    Amendment (CSD 1100)           Balance of Schedules (CSD 1099)            Notice to Creditors (CSD 1101)




 Visit the Court website CM/ECF Resources online page containing the most current step−by−step CM/ECF manual,
court forms and training video. If you have questions, please contact the Case Administrator assigned to your case
https://www.casb.uscourts.gov/court_phone_list.

ACTION TAKEN BY COURT
    Atty/Debtor/Movant contacted on                        via      Tel/Voice Mail             Email       Mail or Other


OTHER: Note−−page 2 is blank.

                                                           Michael Williams
Dated: 8/17/21                                             Clerk of the Bankruptcy Court
